Day, J.
— The only point made by appellant is that the former decree, set out in the statement of facts, is a bar to this claim of the defendant on account of the taxes paid. It seems too apparent to us to admit of serious discussion that it cannot have that effect. The subject matter of the present claim is altogether distinct from that of the former. The former controversy was respecting the title, which both parties claimed. The ultimate decision was that the title was in the plaintiff. Accepting that decision-as a final determination of that matter, the defendant says, “ True, the title is yours, but I paid the taxes on the lands for eight years, and I want you to reimburse me.”
If defendant could be entitled to have the taxes paid by him refunded, only upon the ground that he held the title to the land, there would be some ground for appellant’s claim. But if he had-the title, the taxes would have been paid for his own benefit, and he would have neither the desire nor the right to have them repaid. His right is based upon the fact that his title has failed, and that he has made payments, the benefit of which has been denied to him, and has accrued to the -holder of the title. The following authorities fully sustain defendant’s right to the relief asked, and show that it is granted on account of payment of taxes in good faith, and subsequent failure of title:' Claussen da Kuehl v. Rayburn, 14 Iowa, 136; Orr v. Travacier, 21 Iowa, 69; Hunt v. Rowland, 28 Iowa, 349.
Affirmed.